Title: To James Madison from George Alexander Otis, 20 June 1820
From: Otis, George Alexander
To: Madison, James


                
                    Philadelphia, 215 Market Street. June 20. 1820
                
                The translator of de Pradt’s Europe for 1819. hopes it may find acceptance as an apology for addressing So distinguished a fellow Citizen as the twice elected Chief Magistrate of the only free Nation.
                
                The writer also begs permission to offer the first Volume of his translation of Botta, which if it should be so fortunate as to meet the approbation and merit the high patronage of the late President of the United States of America, cannot fail of Success. A word of encouragement from such a source would indeed be more precious than fame and its Surest presage. This history having been for Eleven years the delight of Europe, it seemed a little surprising to the writer on his return to America, after an absence of four years to find that no translation of it existed in the English language. It is true that five different individuals have thought of it and made the attempt, but have been discouraged before getting through the first volume. The Writer begs many pardons for the great liberty he has taken to enclose his proposals, which if Mr. Madison should deign to approve the design and this Specimen of its execution, he will promote the accomplishment by recommending to the gentlemen of his vicinity. With the truest veneration, I have the honour to be, his most humble servant
                
                    Geo. Alex. Otis
                
            